Title: To Thomas Jefferson from Henry Dearborn, 31 August 1803
From: Dearborn, Henry
To: Jefferson, Thomas


          
            
              Sir
            
            Washington August 31st, 1803
          
          I have been honoured with your letter of the 26th. inst. enclosing the letters of Judge Campbell & Mr. Jackson,—Judge Campbells opinnion on the subject of thefts, by Indians, is I concieve, in strict conformity with the General principle established by Congress, and peculiarly well calculated for redressing the evils to which it is intended to be applied. 
          Mr. Jackson seems to have taken for granted, that Col, Butler has been arrested & is to be tried merely on a charge relating to an order for cuting hair, but the fact is, he is to be tried for disobedience of orders & neglect of duty, for not going to Fort Adams in April or May 1802 when ordered from the War Department, and for being absent from his command near twelve months without leave.—on the subject of the Genl. order for cuting the hair of the officers & soldiers of the Army, I have never expressed an opinnion, I have however concidered it as an indiscreet & unnecessary order, and whether it was absolutely binding on the troops or not, may be a question, which the Court Martial will consider and give an opinnion upon.—There has been no directions for moving any part of the Troops from Tennessee except a small detachment on the road between Nashvill & the Chickasaw Country, for the purpose of affording more protection to travelers.—it has not been in contemplation to remove Doctr Van Dike from S.W. point.— 
          Mr Wagner, principle Clerk in the Secretary of States office, yesterday shew me a letter from Mr. Munro, by which it appears that he was about seting out for London, and in which he has endeavored to establish the fact, that by our Treaty with France, the whole of what has been called West Florida, is fairly included in the Cession of Louisiana and he advises us to take actual possession accordingly.—Mr. Pichon has received instructions for himself & the Prefect at New Orlians. Pichon is authorised to receive & exchange the ratifications of the Treaty, the Prefect is authorised to receive Louisiana from Spain, and deliver it to the U.S. the boundaries which the Prefect & the Spanish Govr. may agree upon, may have a considerable effect on the question stated by Mr. Munroe.—I very well recollect that Mr. Clark, informed me that the Spanish Officers at New Orlians always concidered, what we have called West Florida, as part of Louisiana.— 
          with respectfull considerations I am Your Huml Servt.
          
            H. Dearborn
            
          
        